SPROUSE, Circuit Judge:
On January 19, 1988, the Supreme Court, — U.S. —, 108 S.Ct. 743, 98 L.Ed.2d 756 granted the Potomac Electric Power Company’s (PEPCO) petition for certiorari in this cause, vacated our earlier judgment, Potomac Electric Power Co. v. Sachs, 802 F.2d 1527 (4th Cir.1986), and remanded “for further consideration in light of Deakins v. Monaghan, — U.S. —, 108 S.Ct. 523, 98 L.Ed.2d 529 (1988) ], and to consider the question of mootness.” Both parties have since filed supplemental memoranda with this court agreeing that the case is moot. We have reviewed the parties’ contentions in light of subsequent develop*92ments in the case, and now agree with their position that there is no longer a controversy-
After the State of Maryland initiated grand jury proceedings to investigate whether PEPCO had violated Maryland’s criminal laws and regulations governing hazardous waste disposal, PEPCO commenced the instant action in federal court seeking a declaratory judgment that the involved state laws were preempted by the Toxic Substances Control Act, 15 U.S.C. § 2601, et seq. The district court determined that TSCA does not preempt the challenged state laws. We reversed concluding that the court should have abstained from deciding the issue under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971) and its progeny. Sachs, 802 F.2d 1527 (4th Cir.1986). While PEPCO’s petition for certiorari to the Supreme Court was pending, the State informed the Court that it had suspended its criminal investigation of PEPCO and, therefore, no remaining case or controversy existed between the parties. PEPCO subsequently concurred in the State’s position.
In light of the parties’ agreement and the absence of an enforcement action against PEPCO, we now agree that the case has become moot. Therefore, in accordance with the Supreme Court’s instructions, we remand the case to the district court with directions to dismiss the cause as moot. See United States v. Munsingwear, 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).
SO ORDERED.